PER CURIAM.
Jason P. Mitchell ("Movant") appeals from the motion court's judgment denying his Missouri Supreme Court Rule 29.15 (2012) motion for post-conviction relief following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).